      Case 2:07-cr-00351-LMA-JCW Document 80 Filed 08/13/20 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                        CRIMINAL ACTION

VERSUS                                                                      No. 07-351

GREGORY WILFRED, JR.                                                       SECTION I

                                ORDER & REASONS

      Defendant Gregory Wilfred, Jr. (“Wilfred”) has filed a motion for appointment

of legal counsel “to represent him in his motion for compassionate release.”1 Wilfred

states that he should be appointed counsel because he “does not have access to legal

materials or resources to file an adequate response” to the government’s opposition 2

to his motion for compassionate release while he is “on modified lockdown” at Yazoo

City Low.3 The motion for appointment of counsel is denied for the following two

reasons.

                                           I.

      First, the Court has already considered and denied Wilfred’s motion for a

sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A).4 Therefore, his stated

reason for seeking counsel is moot.

      Second, there is no constitutional right to appointed counsel in post-conviction

proceedings. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987) (“[T]he right to

appointed counsel extends to the first appeal of right, and no further.”). In the context




1 R. Doc. No. 79.
2 R. Doc. No. 71.
3 R. Doc. No. 79, at 2–3.
4 R. Doc. No. 78.
      Case 2:07-cr-00351-LMA-JCW Document 80 Filed 08/13/20 Page 2 of 3



of 18 U.S.C. § 3582(c)(2) motions, which are analogous to compassionate release

motions pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) like Wilfred’s, “the Fifth Circuit has

held that defendants have no statutory or constitutional right to counsel.” United

States v. Joseph, No. 15-307, 2020 WL 3128845, at *1 (E.D. La. June 12, 2020) (Vance,

J.) (citing United States v. Whitebird, 55 F.3d 1007, 1011 (5th Cir. 1995), and United

States v. Moore, 400 F. App’x 851, 852 (5th Cir. 2010) (per curiam)).

      “Although a defendant in a § 3582(c) motion does not have a statutory or

constitutional right to appointment of counsel, the Court may appoint counsel in the

interest of justice.” United States v. Mogan, No. 14-040, 2020 WL 2558216, at *4 n.29

(E.D. La. May 20, 2020) (Morgan, J.) (quoting United States v. Rodriguez, No. 10-17,

2015 WL 13664966, at *2 (S.D. Tex. Aug. 20, 2015) (citing United States v. Robinson,

542 F.3d 1045, 1051–52 (5th Cir. 2008))); see 18 U.S.C. § 3006A(a)(2) (allowing

appointment of counsel under certain circumstances when “the court determines that

the interests of justice so require”).   The interests of justice do not require that

counsel be appointed where a “defendant’s motion does not involve complicated or

unresolved issues” or where a defendant proves capable of representing himself pro

se. See Joseph, 2020 WL at *2 (quoting Moore, 400 F. App’x at 852 (addressing a §

3582(c)(1)(A)(i) motion on appeal)) (internal citation and alterations omitted);

      The interests of justice do not require that the Court appoint counsel for

Wilfred. The motion at issue, now resolved, was not complex, see United States v.

Drayton, No. 10-20018, 2020 WL 2572402, at *1 (D. Kan. May 21, 2020) (“[A] claim

for compassionate release is not particularly complex factually or legally.”), and



                                           2
       Case 2:07-cr-00351-LMA-JCW Document 80 Filed 08/13/20 Page 3 of 3



Wilfred proved fully capable of representing himself on the matter pro se.5 See United

States v. Delco, No. 09-57, 2020 WL 4569670, at *2–3 (E.D. La. Aug. 7, 2020) (Ashe,

J.) (declining to appoint counsel to a defendant seeking compassionate release,

observing that there was “no indication” that the defendant, who had submitted a

twenty-two page brief, was “incapable of adequately presenting his motion pro

se.”); see also United States v. Hames, No. 09-39, 2020 WL 3415009, at *1 (E.D. Tex.

June 19, 2020) (denying appointment of counsel for defendant seeking compassionate

release who submitted a well-reasoned, albeit ultimately unsuccessful brief, and

provided no basis to suggest that appointment of counsel would help him obtain

relief).

                                         II.

       Accordingly,

       IT IS ORDERED that Wilfred’s motion for the appointment of counsel is

DENIED.

       New Orleans, Louisiana, August 12, 2020.


                                          _______________________________________
                                                    LANCE M. AFRICK
                                          UNITED STATES DISTRICT JUDGE




5See R. Doc. No. 69 (providing cogent, well-articulated reasons why the defendant
was seeking compassionate release and supporting those arguments with
documentation of programs he had successfully completed and certificates he had
obtained while incarcerated).

                                          3
